Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office Action on the merits of application no. 17/582,246 filed 1/24/22. Claims 33-61 are pending. Claims 1-32 have been cancelled due to a preliminary amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 33-61 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 33 & 46, the prior art of record fails to show or render obvious a four-point angular contact bearing having an inner bearing race, which is mounted on the annular hub, an outer bearing race, which is fixedly coupled to the annular gear, in combination with the remaining limitations of claims 33 & 46 respectively.
Regarding claim 55, the prior art of record fails to show or render obvious wherein the annular hub defines a shoulder, and wherein the inner bearing race is abutted against the shoulder; wherein at least a portion of the outer bearing race is unitarily and integrally formed with the annular gear in combination with the remaining limitations of claim 55.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Pontanari ‘342 teaches a differential carrier assembly but lacks a four-point angular contact bearing located between the ring gear and annular hub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659